The plaintiff in this matrimonial action sought to disqualify the law firm representing the defendant from continuing to represent the defendant after a former Justice presiding over the case became a non-equity partner at that law firm. The Supreme Court denied the plaintiffs motion, and he appeals.
While “[t]he disqualification of an attorney is a matter that rests within the sound discretion of the Supreme Court” (Falk v Gallo, 73 AD3d 685 [2010]), under the facts of this case, includ*646ing that the law firm representing the defendant did not comply with the notice requirements of the Rules of Professional Conduct (22 NYCRR 1200.0) rule 1.12 (d), the Supreme Court improvidently exercised its discretion in denying the plaintiffs motion (see Matter of Essex Equity Holdings USA, LLC [Lehman Bros. Inc.], 29 Misc 3d 371 [2010]). Skelos, J.E, Balkin, Roman and Sgroi, JJ., concur.